UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7638


AHMED R. RUCKER,

                    Plaintiff - Appellant,

             v.

LT. GEORGE HARRISON, II, Individual and Official Capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George J. Hazel, District Judge. (8:16-cv-00371-GJH)


Submitted: July 31, 2017                                          Decided: August 7, 2017


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Ahmed R. Rucker, Appellant Pro Se. Thomas E. Dernoga, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ahmed R. Rucker, a Maryland prisoner, filed suit against correctional officer

Lieutenant George Harrison, II, in his individual and official capacities, under 42 U.S.C.

§ 1983 (2012), alleging that Harrison retaliated against him for filing grievances

complaining about Harrison’s conduct. The district court granted summary judgment to

Harrison, finding that (1) sovereign immunity barred the claims against Harrison in his

official capacity; (2) qualified immunity barred Rucker’s First Amendment retaliation

claim against him in his individual capacity; and (3) Rucker’s retaliation claims regarding

his   disciplinary segregation,   lost   opportunities   for   education,   assignment   to

administrative segregation, and transfer did not implicate constitutionally protected

liberty interests. For the reasons that follow, we affirm in part, vacate in part, and

remand.

       We review a district court’s award of summary judgment, including an award

based on qualified immunity, de novo, viewing the facts and inferences reasonably drawn

from those facts in the light most favorable to the nonmovant. Durham v. Horner, 690
F.3d 183, 188 (4th Cir. 2012). Summary judgment is appropriate only when no genuine

dispute of material fact remains and the record shows that the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

       “Qualified immunity protects officers who commit constitutional violations but

who, in light of clearly established law, could reasonably believe that their actions were

lawful.” Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc). Thus, to enjoy

qualified immunity, Harrison must show either that no constitutional violation occurred

                                            2
or that Rucker’s purported First Amendment right was not clearly established at the time

it was violated. Id. In evaluating whether the right was clearly established, courts look

“not to whether the right allegedly violated was established ‘as a broad general

proposition’ but whether ‘it would be clear to a reasonable official that his conduct was

unlawful in the situation he confronted.’” Raub v. Campbell, 785 F.3d 876, 882 (4th Cir.

2015) (quoting Saucier v. Katz, 533 U.S. 194, 201-02 (2001)).

       In awarding summary judgment to Harrison on Rucker’s First Amendment

retaliation claim, the district court observed that this court had not yet addressed whether

inmates have a First Amendment right to be free from retaliation for filing grievances

based on prison officials’ misconduct and, in any event, concluded that the right was not

clearly established. Thus, the district court found Harrison was entitled to qualified

immunity on this claim. After the district court’s order issued, in Booker v. South

Carolina Dep’t of Corr., 855 F.3d 533 (2017), we held that the First Amendment right to

be free from retaliation for filing prison grievances was clearly established at least since

2010. Harrison’s alleged conduct occurred after 2010, in 2015.

       In light of Booker, we vacate the district court’s grant of qualified immunity to

Harrison in his individual capacity on the First Amendment retaliation claim and remand

for further proceedings consistent with this opinion. We affirm the denial of Rucker’s

claims against Harrison in his official capacity for the reasons stated by the district court.

Rucker v. Harrison, No. 8:16-cv-00371-GJH (D. Md. filed Oct. 31, 2016; entered Nov. 1,

2016). We dispense with oral argument because the facts and legal contentions are



                                              3
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                                 VACATED IN PART,
                                                                  AND REMANDED




                                          4